Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Non-Final Rejection 
 The Status of Claims:
Claims 1-10 are pending. 
Claims 1-8 and 10 are rejected. 
Claims 1-10 are objected.

DETAILED ACTION
1. 	Claims 1-10 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/KR2018/014524 11/23/2018, which has a foregin priority document, REPUBLIC OF KOREA 10-2017-0158867 11/24/2017.
    Drawings
3.         The drawings filed on 5/22/20 are accepted by the examiner.. 
        IDS
4.          The IDS filed on 5/22/20,1/07/21,1/29/21, 5/26/21 are reviewed by the               examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claims 1-10, the expressions “ [Claim 1]”, “ [Claim 2]”,“ [Claim 3]”,
“ [Claim 4]“ [Claim 5]”“ [Claim 6]”, [Claim 7]”,“ [Claim 8]”, “ [Claim 9]”,
“ [Claim 10]” are recited.  These are improper. The examiner recommends to remove those expressions and put the corresponding numbers in front of the claims instead.
Appropriate correction is required.
In claim 1, the phrase” A pharmaceutical composition for preventing or treating lupus” is recited, This is a hybrid claim composed of a composition claim and a method claim. The expression can be confusing. The examiner recommends to separate the claim into two different claims. Appropriate correction is required.

In claim 3, the expression “ a following table” is recited. The examiner recommends to remove the tablet format from the claim , but to list the compounds only. Appropriate correction is required.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 provides for the use of the compound, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants are not enabled for preventing lupus.  The only established prophylactics are vaccines not the compounds of formula I such as present here.  In addition, it is presumed that “prevention” of the claimed lupus would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing lupus requires identifying those patients who will acquire the disease before any types of lupus occur.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The paragraphs 10, 15, 50-51, 64.68,72, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent lupus generally.  That is, the skill is so low that no compound effective generally against lupus diseases has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases.
The Examiner suggests deletion of the word “preventing”. An appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by  Lee et al (US 2016/0083354 A1).
Lee et al discloses a compounds of Formula I and a pharmaceutical composition comprising the compounds of Formula I in the followings:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(see page 181, claim 1)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(see pages 186-189, claim 5)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(see pages 186-189, claims 6-7)
Regardless of the intented use for preventing or treating lupus, lupus selected from a group consisting of systemic lupus ery-thematosus (SLE), systemic lupus, 
for suppressing a production of proteinuria and a production of TNFX in an inflammatory reaction, the claims are directed to only a pharmaceutical composition. thus, the teachings of the prior art are identical with the claims.

Conclusion

Claims 1-8 are rejected. 
Claims 1-10 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/13/2021